Citation Nr: 1316789	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic or lumbosacral spine disorder, claimed as a back disorder.

2.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left hand disorder, to include as due to residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2004 by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, jurisdiction was transferred to the RO in St. Petersburg, Florida.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing held in St. Petersburg, Florida, in May 2010.  The hearing transcript has been associated with the claims file.

The claim was remanded for additional development in August 2010 and in May 2012.


FINDINGS OF FACT

1.  Lumbar degenerative disc disease and cervical spine disc herniation were not affirmatively shown to have been present during service and are unrelated to an injury, disease, or event in service.

2.  Neither a thoracic disability or degenerative disease of the lumbar or cervical spine were shown within one year after the Veteran's military service.

3.  The Veteran does not have current disabilities of the right knee or the left hand which could be related to his subjective symptoms of right knee pain, and pain and discoloration of three of his left hand fingers in cold temperatures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic or lumbosacral spine disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The criteria for service connection for a left hand disorder, to include as due to residuals of cold weather injury are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice to the Veteran by way of a letter dated in May 2004.  As for the content and the timing of the VCAA notice, this letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).

The Veteran was informed of how VA establishes disability ratings and effective dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), in a letter sent in November 2010, after the adverse rating decision on appeal.  However, the claim was subsequently readjudicated in a supplemental statement of the case in December 2012.  This readjudication cured any prejudice to the Veteran in VA not providing him with this information prior to the rating decision on appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and private medical treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In letters sent to the Veteran in November 2010 and in May 2012, following the Board's August 2010 and May 2012 remands, the RO requested that the Veteran identify any additional medical providers and submit and/or identify outstanding treatment records pertinent to his claim.  The Veteran did not respond to these letters or otherwise identify any additional sources of evidence.

VA examinations were conducted in March 2011 and June 2012.  The report provided by the VA examiner in March 2011 did not include any diagnoses and the opinions were unsupported by a clinical rationale and thus, the examination report was inadequate.  The Veteran was afforded a new VA examination in June 2012.  The June 2012 examination is adequate for rating purposes because it contains a discussion of the pertinent medical history and clinical findings sufficient for the Board to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Finally, this appeal was previously before the Board and was remanded in August 2010 and May 2012.  There has been substantial compliance with Board's remand directives.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  When the evidence is admissible, the Board must then determine whether the evidence is credible.  

Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Service treatment records do not reflect any complaints or treatment with respect to a cold weather injury involving the left (or right) hand.  A June 1977 clinic entry shows the Veteran hurt his left hand 'sliding into base' and was diagnosed with muscle trauma on examination.  There is no evidence of continued complaint or treatment following the June 1977 entry.

The service records also show the Veteran presented to sick call in September 1979 with a complaint of low back pain that had been present over the last three days, with no history of trauma.  He was diagnosed with a muscle spasm and was scheduled for physical therapy.  The physical therapy records reflect that four days later the Veteran called to say that he was asymptomatic and no longer wanted therapy.  

The records indicate further that the Veteran complained of neck pain and right-sided weakness in October 1980.  He denied a history of injury, but noted that he had heard a "pop" in his neck when he arose from bed that morning.  He was diagnosed with a muscle strain.

Service treatment records also show that the Veteran twisted his right knee in October 1980 while playing football.  He was diagnosed with a mild strain and was placed on a temporary profile.  An April 1981 treatment record shows that he continued to have pain, but X-rays were negative.  He was diagnosed with a right knee contusion at that time.  

A June 1981 separation examination was negative for a lumbar spine, cervical spine, right knee, or left hand disorder, and no thoracic spine disability was identified on physical examination.  The clinical evaluation of the spine, upper and lower extremities, and the skin (and lymphatics) were normal.  A Report of Medical History shows that the Veteran did report having "bad knees," and that his knee had hurt since October 1980.  He did not specifically report any back, neck, or left hand pain or symptoms.  The examiner noted the Veteran had painful joints, but did not identify which joints were affected.

Post-service private medical records dated between 2003 and 2004 show the Veteran was found to have degenerative spurring at the C6-C7 level of his cervical spine upon X-ray in December 2003.  He was diagnosed with degenerative disc disease of the cervical spine.  These records also show the Veteran was treated for a complaint of severe low back pain that had initial onset in February 2005, after having lifted his son in and out of a bathtub several times.  He denied any history of trauma or other injury at that time.  He was diagnosed with an acute disc herniation involving his lumbar spine.  

None of the private medical records contain opinions discussing a relationship between the Veteran's in-service complaints of neck and low back pain and the current diagnoses of degenerative disc disease of the cervical spine or the acute disc herniation of the lumbar spine.  These records also do not reflect any complaints, treatment, or diagnoses with respect to the right knee or left hand.

At a hearing held before the undersigned in May 2010, the Veteran testified that he injured his neck, back and knee playing sports in service.  He stated that he continued to have symptoms of pain thereafter, for which he mostly self-medicated.  He also testified that he suffered a "cold weather injury" to his left hand in service.  He explained that his hands were exposed to cold temperatures (about nine degrees) during an early morning training while stationed at the Kessler Air Force Base in Mississippi.  He stated he was standing in formation and was wearing leather gloves with an insert but they did not provide adequate protection.  He reported that he noticed symptoms of pain and burning in his hand the following day, and that these symptoms lasted about three to four weeks.  He stated that he only went to sick hall once.  He also indicated that after service he noticed problems with three of his left hand fingers; they burned and turned white in cold weather.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any prejudice in the conduct of the Board hearing has been identified.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the prior remand instructions were substantially complied with.  

As discussed above, the VCAA provisions have also been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran underwent a VA examination in March 2011.  The examiner reviewed the claims file and noted that the Veteran had one complaint of low back pain in 1979 and one complaint of neck pain in 1980, and there was no evidence of chronicity, recurrent visits, or specific diagnoses or treatment.  The examiner found no evidence of a chronic left hand disorder or a chronic right knee disorder having been diagnosed or treated in service.  The examiner further opined that no spinal condition (of the neck or back), right knee, or left hand condition was caused or aggravated by service based on the available information. 

The Board, in its August 2010 remand, found the March 2011 examination report to be inadequate as the examiner failed to indicate whether there were any current diagnoses with respect to the Veteran's neck, back, left hand or right knee.  As such, the Board directed that the Veteran undergo a new examination.

The Veteran was afforded another VA examination in June 2012.  A VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner was unable to identify either a right knee or a left hand condition on clinical examination, and indicated that the examinations of the right knee and the left hand were completely normal.  After the examination of the neck and back, the examiner provided diagnoses of cervical disc herniation and lumbar spine degenerative disc disease.  The examiner opined that neither of these disorders was related to the in-service events or injuries.  The rationale was that the service records showed the back disorder resolved in service and the separation examination was negative for a back and a neck disorder.  The examiner also indicated that the evidence of record does not support a chronic neck or back condition having existed for over 30 years since discharge.  He also indicated that the cervical disc herniation noted in 2003 is much more likely to have occurred acutely, as opposed to 30 years prior.

Analysis

Back and Neck Disorders

The Veteran's service treatment records do not show diagnoses of degenerative disc disease of lumbar spine or cervical spine disc herniation.  For this reason, service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Lumbar spine degenerative disc disease and cervical disc herniation are not explicitly recognized as "chronic" diseases so as to warrant service connection on a presumptive basis, or based on a demonstration of continuity of symptomatology.  See 38 U.S.C.A. § 1112 (West 2002); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2012).  

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence shows that it was incurred in service.  In this case, however, there is no competent evidence, lay or medical, that shows the Veteran's current degenerative disc disease of the lumbar spine and cervical spine disc herniation are directly related to an injury, disease, or event in service.  

The Board has considered the Veteran's contention that his degenerative disc disease of the lumbar spine and cervical spine disc herniation manifested as a result of back and neck injuries in service.  The Board acknowledges that the Veteran, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  He also is competent to report on his back and neck symptoms in service and after service, as they are observable through the five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, degenerative disc disease of the lumbar spine and cervical spine disc herniation are not simple medical conditions that have been found to be capable of diagnosis through mere lay observation.  Rather, these disorders generally require clinical studies, such as an MRI, to diagnose.  Thus, to the extent the Veteran's statements are offered as proof of the presence of degenerative disc disease of the lumbar spine or cervical spine disc herniation in service, his lay statements are not competent evidence, and are therefore excluded.  

Furthermore, with respect to the Veteran's assertion that these disorders are related to the low back muscle spasm and muscle strain in his neck that was diagnosed in service many years ago, this is not a simple medical question, such that the Veteran as a lay person can attest to, merely based on personal observation.  No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence of, or to provide an opinion as to the etiology of degenerative disc disease of the lumbar spine or cervical spine disc herniation.  Thus, to the extent the Veteran's statements are offered to establish a causal link between any neck and back symptoms and/or acute injuries in service and the current diagnoses, his statements are not competent evidence, and are therefore excluded.

Since the Veteran's lay opinion with respect to etiology is not competent evidence, and not admissible, the Board need not address the credibility of his statements.

As the Veteran's lay statements are not competent evidence on the questions of either a causal relationship or nexus between the current diagnoses and service, medical evidence (and specifically, a medical opinion on causation) is required to support the claim.

The Veteran has not submitted any medical evidence on the question of a causal relationship or nexus between the current degenerative disc disease of the lumbar spine and cervical spine disc herniation, and service, and there is no objective evidence of degenerative disease of this joints within a year after service.  The only competent medical evidence of record consists of the June 2012 VA medical opinion.  The VA examiner expressed the opinion that the degenerative disc disease of the lumbar spine and cervical spine disc herniation are not due to service.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Board finds the June 2012 VA opinion competent and persuasive evidence that the Veteran's in-service injuries and symptoms are not etiologically related to the currently diagnosed degenerative disc disease of the lumbar spine and cervical spine disc herniation.  The opinion was provided by a physician who reviewed the claims file, analyzed the relevant evidence of record, and provided a fully articulated opinion supported with reasoned analysis.  See Id.  

There are no medical opinions to the contrary.  The Veteran's lay contention with respect to the etiology of his current neck and back disorders is far outweighed by the competent and probative VA medical opinion.  

As there is no competent medical evidence in favor of the claim for service connection, the preponderance of the medical evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Service connection is denied.

Right Knee and Left Hand

The Veteran asserts that he has a right knee and left hand disability due to service.  

The first required element of a successful service connection claim is a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the Veteran was diagnosed with a right knee contusion and a right knee sprain during service.  While a cold weather injury involving his left hand and left-hand fingers was not noted in the service records, the Veteran's testimony regarding the nature and onset of his left hand symptoms in service is considered competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, competent evidence that a current right knee and left hand disabilities exist, and that they are related to injuries or events in service, is still required to establish entitlement to service connection.  

The Veteran asserts that he experiences pain in his right knee, and also experiences pain, discoloration and numbness in three of the fingers on his left hand.  He further asserts that these symptoms have been present since service.  His assertion as to his symptoms is competent because such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan, supra.  However, he has not further supported his assertions of the existence of a current right knee or left hand disability by producing or identifying evidence of any pertinent clinical treatment or diagnoses.  The currently available private medical records are negative for diagnoses or treatment with respect to his right knee or left hand, and the Veteran has testified that he does not undergo treatment for his right knee or left hand.  

In addition to the Veteran's competent lay assertions of his current symptoms, the record contains competent medical evidence in the form of the June 2012 VA examination report.  In that report, a VA examiner, who conducted a physical examination, and who is qualified through education, training, or experience to offer a diagnosis and a medical opinion, expressed the opinion that the Veteran does not have a current clinical right knee or left hand disability.  

Thus, although the Veteran avers that he has a chronic right knee and left hand disability, this has not been substantiated on medical examination.  The Veteran is certainly competent to report the onset, nature, and severity of his right knee and left hand symptoms.  However, the Board finds that his lay opinion as to whether his current symptoms are attributable to underlying chronic disorders is outweighed by the more probative clinical findings, or lack thereof, from the June 2012 VA examination.  

Without a recognized injury, disease entity or disability, VA is not authorized to award compensation for only reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131. 

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; the service connection for the claimed right knee and left hand disabilities is not warranted. 


ORDER

Service connection for a thoracic or lumbosacral spine disorder, claimed as a back disorder, is denied.

Service connection for a cervical spine disorder, claimed as a neck disorder, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left hand disorder, to include as due to residuals of cold weather injury is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


